DONALDSON, Judge,
concurring specially.
I concur. I write only to note again that the concept of a motion directed to a nonfi-nal judgment “quickening” into a motion filed pursuant to Rule 59, Ala. R. Civ. P., upon the entry of a final judgment is not found in the Alabama Rules of Civil Procedure or in the Alabama Rules of Appellate Procedure and could, in certain circumstances, based on the application of Rule 59.1, Ala. R. Civ. P., present a trap for even the most wary practitioner if a second motion is filed raising the same grounds after the judgment is entered. Ex parte Williams, 185 So.3d 1106 (Ala.Civ.App.2015) (Donaldson, J., concurring specially).
THOMPSON, P.J., concurs.